Citation Nr: 0604041	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound of the right thigh, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right leg, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1998 and January 2000 RO 
rating decisions.  The February 1998 RO decision denied an 
increase in a 50 percent rating for the veteran's service- 
connected PTSD, and denied a TDIU rating.  The January 2000 
RO decision denied an increase in a 40 percent rating for the 
veteran's service-connected residuals of a shell fragment 
wound to the right thigh, and denied an increase in a 40 
percent rating for his service-connected varicose veins of 
the right leg.  The veteran requested a personal hearing at 
the RO, but he later withdrew such request.

In December 2003, the Board decided claims for an increased 
rating for PTSD and TDIU, and remanded the remaining issues.  
The requested actions have since been completed, and the case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issues on appeal, 
and there has been no prejudicial failure of notice or 
assistance to the appellant. 

2.  The veteran's service-connected residuals of shell 
fragment wound of the right thigh is rated 40 percent 
disabling, the maximum rating provided for that disability by 
the VA Schedule for Rating Disabilities.

3.  The veteran has not had frequent hospitalization or 
marked interference with employment due to his gunshot wound 
of the right thigh.

4.  The varicose veins of the right leg have not resulted in 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.    


CONCLUSIONS OF LAW

1.  The law does not authorized a schedular rating greater 
than 40 percent for the gunshot wound of the right thigh. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§§ 4.14, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5314 (2005).

2.  The regulatory criteria for submission to the Under 
secretary for Benefits or to Director, Compensation and 
Pension Service for extra-schedular rating of the shell 
fragment wound of the right thigh are not met. 38 C.F.R. § 
3.321(b)(1) (2005).

3.  The criteria for a disability rating higher than 40 
percent for varicose veins of the right leg are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  They also included the requirements that must be 
met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as 
letters from the RO dated in February 2002, June 2002 and 
March 2005 provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claims, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The March 2005 letter from the RO 
specifically advised him that he should submit any additional 
evidence that he had.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The Board notes that 
veteran was not provided a VCAA letter until after the 
decision being appealed.  However, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence which has been obtained includes his 
current post service treatment records.  The veteran has been 
afforded VA examinations, and appropriate opinions have been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Increased Rating For A Shell Fragment 
Wound 
   Of The Right Thigh, Currently Rated As 40 Percent 
Disabling.

The Board has considered the full history of the veteran's 
service connected shell fragment wound of the thigh.  The 
veteran applied for disability compensation upon separation 
from service in January 1972.  In a decision of February 
1972, the RO granted service connection for residuals of 
shell fragment wound of the right thigh, and assigned a 100 
percent rating for one year to allow a period of 
convalescence.  The veteran was afforded a VA examination in 
September 1972.  Subsequently, in December 1972, the RO 
assigned a 40 percent rating for severe residuals of shell 
fragment wounds of the right thigh, and a separate 10 percent 
rating for scars of the right and left anterior groin 
surfaces.  Both ratings were effective from February 1973.  

In a decision of September 1981, the RO reduced the rating 
for the right thigh shell fragment wound residuals from 40 
percent to 30 percent based on a VA examination report of 
July 1981.  However, the veteran perfected an appeal, and the 
Board restored the 40 percent rating in a decision of 
February 1989.  The rating has remained at that level since 
that time.  

The evidence pertinent to the current appeal includes the 
report of a muscles examination conducted by the VA in 
November 1999 which shows that the veteran had a history of 
being wounded in combat.  He did not recall the treatment 
well, but stated that he went to a hospital and for one month 
had an open wound.  Afterwards a skin graft was made from the 
other leg.  During the year preceding the examination, he 
came into the emergency room with an inability to walk.  He 
was diagnosed as having an acute gout attack with swelling of 
the right great toe which was treated with Indocin and 
immobilization.  The veteran reported that precipitating 
factors included standing for long a time and putting weight 
on the right leg.  Alleviating factors included using elastic 
compression hosiery and elevation of the leg.  The injury 
affect the right thigh and leg muscles.  On the day of the 
examination, he reportedly had moderate pain on the affected 
areas and scars on the right thigh and leg.  He also referred 
paresthesia.  Regarding his daily activities he reported 
resting a lot and said that he could not do most activities.  

On physical examination, the veteran had a large H shaped 
scar.  On the upper part of the scar, it measured 14 cm long 
by 4 cm wide.  The lower part was 23 cm long by 1 to 4 cm 
wide.  There was severe tissue loss compared to the muscles 
of the right quadriceps and hamstring muscles.  The scars 
were moderately to severely tender to palpation with 
hypersensitivity and paresthesia.  There were adhesions in 
the scar areas.  There was severe tendon damage to the right 
hamstring and quadriceps muscles.  There was no bone damage.  
There was nerve damage with paresthesia on the scar areas 
around the leg.  There was limitation of motion with 
adhesions of the right hip joint.  Muscle strength of the 
right hip flexors, abductors, adductors and extensors was 3.5 
on a scale of 1-5.  On the posterior thigh, there was another 
scar from the perineum up to the distal thigh 20 cm long by 4 
cm wide.  All the scars mentioned were severely cosmetically 
disfiguring with severe adhesions, keloid tissue, brownish 
color, tender to palpation, with severe loss of subcutaneous 
tissue and muscles.  When the veteran stood up, the right 
proximal part of the thigh on the quadriceps came out.  He 
could move the muscle group joint independently throughout 
the range of motion, but with limitation by pain, and easy 
fatigability and weakness on the right leg, hip, and knee.  
The range of motion of the right hip was abduction to 15 
degrees, flexion to 90 degrees, internal rotation to 20 
degrees, external rotation to 30 degrees, extension to 15 
degrees, and adduction to 15 degrees.  The range of motion of 
the right knee was flexion to 140 degrees and extension to 0 
degrees.  The diagnosis was residuals shell fragment wounds 
to right thigh.   

VA treatment records dated in December 2001 reflect that the 
veteran underwent incision and drainage of a right thigh 
abscess.  Records dated in January 2002 reflect that the site 
was almost healed.  

The report of a muscles examination conducted by the VA in 
March 2002 contains similar information.  The examiner noted 
that the veteran had been treated for an abscess in December 
2001.  The veteran reported that precipitating factors for 
right thigh pain include standing a lot, walking a lot, and 
cold, rainy and humid days.  Alleviating factors included bed 
rest, elevation of the right leg, and medications.  When 
asked how many times during the past year he had acute severe 
bouts of right thigh pain which functionally impaired him, he 
did not recall but said that there were several times.  The 
veteran described having a constant burning pain like rivers 
of lava on the affected area associated with constant 
paresthesias which he described as tingling.  This was in the 
areas where he had the fragments.  On his activities of daily 
living, he reported that he could not participate in sports 
such as baseball, basketball, and boxing.

On physical examination, the examiner stated that it was 
difficult to describe the scars.  He stated that they were 
severe and were intermingled with one another.  There was 
severe tissue loss of the right quadriceps muscle, and 
moderate loss of the right hamstring muscle.  The scars had 
hypoesthesia to pinprick and severe tenderness to palpation.  
He had keloid tissue but no ulcers.  There was severe 
depression with loss of tissue.  There was severe tendon 
damage to the right quadriceps muscle, and moderate to his 
right hamstring muscle.  Muscle strength was 3.5/5.  There 
was no muscle herniation.  The diagnoses were (1) residuals 
of shell fragment wounds, right thigh with scars; and (2) 
focal tubular and linear calcifications in the inner aspect 
of the right thigh which may represent post traumatic 
myositis ossificans and normal bony structures by X-rays of 
the right femur at a VAMC on March 6, 2002.   

Under 38 C.F.R. § 4.73, DC 5314, Muscle Group XIV, muscles of 
the anterior thigh group govern extension of knee; 
simultaneous flexion of hip and flexion of knee, postural 
support of body, and synchronizing the hip and the knee.  
Muscle Group XIV consists of the sartorius; rectus femoris; 
vastus externus; vastus intermedius; vastus internus; and 
tensor vaginae femoris.  Slight muscle disability of Muscle 
Group XIV warrants a noncompensable (i.e., 0 percent) rating; 
moderate muscle disability warrants a 10 percent rating; 
moderately severe muscle disability warrants a 30 percent 
rating; and severe muscle disability warrants a 40 percent 
rating.

Forty percent is the highest level of disability authorized 
for injuries of muscle group XIV by the VA Schedule for 
Rating Disabilities. See 38 C.F.R. § 4.73, Diagnostic Code 
5314.  The 40 percent rating is for a severe injury.  The 
regulations providing for consideration of the functional 
effects of pain and related phenomena that might otherwise be 
applicable to the veteran's muscle injuries, see 38 C.F.R. §§ 
4.40, 4.45, are not applicable where a disability is rated at 
the maximum level provided by the diagnostic code under which 
it is rated. VAOPGCPREC 36-97, citing Johnston v. Brown, 10 
Vet. App. 80 (1997) (remand for consideration of functional 
loss of range of motion of a wrist due to pain inappropriate 
where rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).  
Consequently, the Board need not determine whether those 
regulations would otherwise apply in rating the veteran's 
gunshot wound of the right thigh.

Taking together the several regulations governing the 
disability rating of the veteran's gunshot wound of the right 
thigh with damage of muscle group XIV, the current rating of 
40 percent is the maximum the rating schedule provides.  In 
short, given the facts of the veteran's case, there is no 
basis in law for a higher schedular rating.  The claim must 
be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Whereas a higher schedular rating is not available, 
completeness warrants consideration whether to submit the 
veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for 
extraschedular consideration. See 38 C.F.R. § 3.321(b)(1).  
Regulation authorizes those VA officers to award an 
extraschedular rating when there are extraordinary 
circumstances that make it impracticable to apply the rating 
schedule to the circumstances. Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).

"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  The veteran has not 
asserted and the evidence does not suggest the has frequent 
hospitalizations due to his gunshot wound of the right thigh.  
With respect to marked impairment of employment, the Board 
notes that the 40 percent rating contemplates a significant 
degree of industrial impairment.  Moreover, the veteran 
already had a total rating based on unemployability due to 
his multiple service connected disabiities.  The Board finds 
no reason to concluded that the shell fragment wound of the 
thigh, standing alone, causes marked impairment of employment 
so as to render the 40 percent schedular rating inadequate to 
reflect the degree of disability.  The Board concludes 
therefore that there is no evidence of any reason to submit 
the claim for extraschedular rating.

II.  Entitlement To An Increased Rating For Varicose Veins Of 
The
 Right Leg, Currently Rated As 40 Percent Disabling.

In a decision of March 1986, the RO granted service 
connection for varicose veins of the right leg as being 
secondary to the service-connected right thigh shell fragment 
wounds.  The RO assigned a 40 percent initial disability 
rating.  The rating has remained at that level since that 
time.  

Under Diagnostic Code 7120, a 40 percent rating is warranted 
where the evidence demonstrates persistent edema and stasis 
pigmentation or eczema, without or without intermittent 
ulceration.  The next-higher 60 percent rating requires 
evidence of persistent edema and subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.

The evidence pertaining to the current appeal includes the 
report of an artery and vein examination conducted by the VA 
in November 1999 shows that the veteran gave a history of 
having onset of varicose veins in the right leg after being 
wounded with shell fragments on the right thigh.  At that 
time, he had symptoms of pain, swelling and redness.  His 
current treatment was to use elastic compression hosiery.  He 
also took Tylenol when he had severe pain.  No surgery had 
been done.  He referred difficulty standing, or sitting for a 
long period of time.  He reported that at rest he had a 
burning sensation and tingling of the right leg.  Upon 
prolonged standing or walking, he had swelling or burning 
pain with cramps.  He reported edema of the right leg which 
was relieved by compression hosiery and elevation of the leg.  
With respect to daily activities, he did not do too many 
things except bet on horses.  On examination, above and below 
the right knee there were varicose veins that were more than 
2 cm in diameter, dilated, tortuous, and saccular, with 
involvement of deep circulation.  There were positive Perthes 
and Trendelburg tests.  There were no ulcers, edema, spasms, 
or eczema.  The diagnosis was varicose veins right leg.  

The report of a veins examination conducted by the VA in July 
2005 reflects that the veteran had a history of sustaining 
shell fragment wounds of the right thigh in Vietnam, and 
later developing varicose veins on the right leg.  The 
veteran reported symptoms of swelling, electricity, severe 
itching, and pain on the right leg.  He was not exercising.  
His treatment included Naproxen with temporary pain control.  
He did not know the period of pain control when asked.  He 
was also using elastic compression hosiery on the right leg.  
There was no history of surgery for varicose vein stripping 
of the right leg.  The veteran was unemployed.  On his daily 
activities, he could not stand for a long time.  At rest the 
veteran reported itching of the right leg.  After prolonged 
standing or walking, he reportedly had electricity and 
moderate to severe pain on the right leg.  He reported edema 
of the right leg which was relieved by elevation of the 
extremity and compression hosiery.  

On physical examination, he had large visible and palpable 
varicose veins which were severely dilated, tortuous and 
saccular above and below the knee on the right leg.  He had a 
positive Perthes and Trendelenburg test on the right leg.  
There were no ulcers, edema, stasis pigmentation or eczema on 
the right leg.  The diagnosis was varicose veins, right leg.  
The examiner also stated that there was no evidence of 
superficial thrombophlebitis on the right leg.  There was 
evidence of moderate to severe superficial venous valvular 
insufficiency along the right greater Saphenous vein and at 
the Sapheno-Femoral junction (7 mm) and no gross deep venous 
valvular insufficiency.  The examiner noted that he had 
reviewed the claims folder carefully.  

Upon review of the medical evidence of record, the Board 
finds that the varicose veins of the right leg have not 
resulted in persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
Both of the VA examinations have shown that such 
manifestations are not present.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 40 percent for  increased rating for varicose veins of 
the right leg are not met.

ORDER

1.  An increased rating for a shell fragment wound of the 
right thigh, on either a schedular or an extraschedular basis 
is denied. 

2.  An increased rating for varicose veins of the right leg 
is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


